  9:19-cv-02163-RMG-MGB              Date Filed 09/08/20   Entry Number 25    Page 1 of 4




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF SOUTH CAROLINA
                                   BEAUFORT DIVISION

Ted D. Ellis and Teresa Ellis, )               C/A No.: 9:19-cv-02163-RMG-MGB
                               )
       Plaintiffs,             )
                               )
               v.              )
                               )
Cody C. Kirkman, Individually; )
Amber Swinehammer,             )
Individually; Lindsey Gibson,  )
Individually; Cody C. Kirkman, )
Amber Swinehammer, and         )
Lindsey Gibson, as Agents/     )
Officers of Town of Bluffton   )
Police Department; and Town of )
Bluffton Police Department,    )
                               )
               Defendants.     )
___________________________)

TO:        Arie Bax, Attorney for Plaintiffs

                       _________________________________________

                                     DEFENDANTS’
                          DESIGNATION OF EXPERT WITNESSES
                                   F.R.C.P. 26(a)(2)(b)
                      ___________________________________________

           The Defendants provide the following identification of expert witness expected to

testify at the trial of this case and in supplementation of discovery responses:

    1. Brian S. Batterton, Esq.
       4640 Dallas Highway
       Powder Springs, Georgia 30127

       Brian S. Batterton, Esq. is a Major with the Cobb County Police Department. He
obtained his Georgia Law Enforcement Certification in 1994 through the Georgia Peace
Officer Standards and Training Council. He has been employed in the field of Law
Enforcement since that date. Mr. Batterton holds a Juris Doctorate obtained in December

Doc #389
  9:19-cv-02163-RMG-MGB            Date Filed 09/08/20      Entry Number 25        Page 2 of 4




1999 and was admitted to the Georgia Bar in 2000. He maintains active membership in the
Georgia bar. He is a certified training instructor on law enforcement topics and completed
the Use of Force Instructor Training program offered through Federal Law Enforcement
Training. His additional qualifications and certifications are set forth in his Curriculum Vitae
attached.

        Major Batterton has examined pleadings, discovery, videos, news articles and
records exchanged to date and will provide testimony, if called, regarding the agencies
compliance with standards for hiring, training and supervision, as well as the officers’
compliance with training and protocol within the law enforcement community of the State of
South Carolina upon the issues of training, arrest procedures, use of force, and standards
of policing in the State of South Carolina. A summary of his preliminary opinions will be
provided under separate cover. Upon completion of discovery, Major Batterton will issue a
written report and/or affidavit containing his full opinions to a reasonable degree of certainty
within the field of police procedure within the law enforcement community of the State of
South Carolina. His Curriculum Vitae is attached as Exhibit A.

    2. Dr. Paul Zorch
       Coastal Carolina Medical Center
       1000 Medical Center Dr
       Hardeeville, SC 29927

       Dr. Zorch will testify as to the history obtained, observations and medical treatment
rendered Plaintiff Ted Ellis on the date of his August 3, 2017 arrest. Dr. Zorch will base his
testimony and opinions on his specialty in family medicine.

    3. Dr. Saied Khosrowpour
       Coastal Carolina Medical Center
       1000 Medical Center Dr
       Hardeeville, SC 29927

        Dr. Khosrowpour will testify as to the injuries suffered by Plaintiff Ted Ellis as a result
of the subject incident, the medical treatment rendered as a result of those injuries, and his
observations of the distress and suffering caused to Mr. Ellis during his encounters with
him. Dr. Khosrowpour will base his testimony and opinions on his specialty in emergency
medicine.

    4. Kasie A. Moore NP
       Coastal Carolina Medical Center
       1000 Medical Center Dr
       Hardeeville, SC 29927

      Kasie A. Moore NP, if called, will testify as to the history obtained, observations and
medical treatment rendered Plaintiff Ted Ellis on the date of his August 3, 2017 arrest. Ms.

Doc #389
  9:19-cv-02163-RMG-MGB          Date Filed 09/08/20    Entry Number 25      Page 3 of 4




Moore will base her testimony and opinions on her specialty in emergency medicine.

    5. Amber Williamson, RN
       Coastal Carolina Medical Center
       1000 Medical Center Dr
       Hardeeville, SC 29927

      Registered Nurse Williamson, if called, will testify as to the history obtained,
observations and medical treatment rendered Plaintiff Ted Ellis on the date of his August 3,
2017 arrest. Nurse Moore will base her testimony and opinions on her specialty in nursing.

       If called, medical experts will testify as to their treatment and findings while
examining Plaintiff Ted Ellis at Coastal Carolina Medical Center. All medical records were
provided by Plaintiff through opposing counsel. This disclosure is made to notify all
interested parties and counsel that Defendants may offer factual and expert testimony from
Ted Ellis’s medical treatment providers regarding injuries diagnosed, causation of same,
treatment for same, prognosis of same and all other particulars set forth in his medical
records.

      Defendants will supplement records and reports as they become available as
discovery continues.

                                          Respectfully Submitted,

                                          LAW OFFICE OF CHRISTY L. SCOTT, LLC

                                   By:    s/Christy L. Scott
                                          Christy L. Scott, Fed. I.D. No. 6215
                                          Post Office Box 1515, 108 Carn Street
                                          Walterboro, SC 29488
                                          (843) 782-4359
                                          Email: cscott@lawofficeofchristyscott.com

                                          ATTORNEYS FOR DEFENDANTS
                                          Cody C. Kirkman, Individually and as an Officer
                                          of Town of Bluffton Police Department; Amber
                                          Swinehamer,          (mistakenly         spelled
                                          Swinehammer), Individually and as an Officer of
                                          Town of Bluffton Police Department; former
                                          Bluffton police officer Lindsey Gibson, sued
                                          individually and as a former police officer f the
                                          Bluffton Police Department and the Town of
                                          Bluffton Police Department


Doc #389
  9:19-cv-02163-RMG-MGB      Date Filed 09/08/20   Entry Number 25   Page 4 of 4




September 6, 2020

Walterboro, South Carolina




Doc #389
